IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

VIKKI GRIFFIN,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0327

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 14, 2016.

Petition for Belated Appeal -- Original Jurisdiction.

Vikki Griffin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

ROBERTS, C.J., WOLF and RAY, JJ., CONCUR.